Draft general budget 2008 as modified by the Council (all sections) (debate)
The next item is the report by Kyösti Virrankoski and Ville Itälä, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2008, amended by the Council (all sections) and on Letters of Amendment No 1/2008 (13659/2007 - C6-0341/2007) and No 2/2008 (15716/2007 - C6-0435/2007) to the draft general budget of the European Union for the financial year 2008.
rapporteur. - Mr President, as rapporteur I would like to warmly thank the Chairman of the Committee on Budgets, Mr Böge. It is to his merit that the outcome, following conciliation, is so well-balanced. I would like also to thank Mr Virrankoski, my fellow rapporteur, for his great cooperation during the budget procedure. I am especially glad that Mr Virrankoski made possible the pilot projects in support of the sustainability of the Baltic Sea.
My main objective as rapporteur for the budgets of Parliament and the other institutions was to keep any increase as low as possible. That is why I named this budget 'the taxpayers' budget'. That objective has been achieved, and the increase has been kept to below 4%.
(FI) I just wish to remind everyone that paragraph 48 in the motion for a resolution concerns Article 29 of the Statute for Members of the European Parliament. The administration has requested, regarding this, that we should send a letter to all the governments of the Member States, asking how they want Members to proceed if they are re-elected with regard to the Statute for new Members. I hope that my amendment concerning this gets through and that this matter gets dealt with via the quaestors, because that is the right way to go about this.
As there has also been a public debate on this issue, I would like to say that this Article 29, decided by the Council, means that the governments of the Member States take a decision whether to apply the old rules or the new rules to re-elected Members. It is not the case that Members themselves are free to make this choice. Moreover, because this is a matter for the quaestors, it is only right that they should also decide whether to send this letter.
Mr Virrankoski now has the floor for another two and a half minutes, also in his capacity as rapporteur.
rapporteur. - Mr President, excuse me, but do I have two and a half or five minutes?
My note from the secretariat tells me there are two rapporteurs and they have two and a half minutes each.
Ladies and gentlemen, this is not a joint debate with two reports and one rapporteur speaking on each report, as happens on other occasions. This is one report with two co-rapporteurs, and so they both share the five minutes.
In any case, Mr Virrankoski, please take the floor and attempt to provide a summary. As all the Members know, I am quite flexible with speaking time, and so I would ask you to start the debate because we have already lost one and a half minutes with this interruption.
rapporteur. - (FI) Mr President, the grand total for the European Union's budget for next year is EUR 129 149 700 000 for commitments and EUR 120 346 800 000 for payment appropriations. Although this is an increase of 5.71%, the payments are just 0.96% of GNI, i.e. EUR 9.3 billion under the multiannual financial framework.
Parliament's unconditional priority has been heading 1: sustainable growth and competitiveness. Parliament did much to promote financing for the two-year project for the Galileo Positioning System and the European Institute of Innovation and Technology. In this we succeeded. The Council agreed to a revision of the multiannual financial framework so that the Galileo project might be financed entirely out of the EU's budget. There was a gap in the financing of EUR 2.4 billion when the private sector pulled out. Parliament insisted on the gap being filled with money from the EU's budget. There was no longer any question of carrying on in this vague and fragmented way. A choice had to be made in this budgetary procedure: either to continue with all the resources needed or end it immediately.
Fortunately for Europe, the Council chose to continue. For this we are grateful to the skilled work of the Portuguese Presidency. For the funds needed we took EUR 1.6 billion from this year's unused agriculture expenditure, and EUR 200 million from the flexibility instrument, and the rest we obtained by prioritising and reallocating expenditure from heading 1a. Rescuing the Galileo project was a huge victory for Parliament in this budgetary procedure.
Another significant achievement was the promotion of the EU's external actions. For that, EUR 70 million was obtained from the flexibility instrument. All this is needed for such operations as preparations for the police service in Kosovo and the continuing difficult challenges concerning Palestine, and getting ready to launch these operations.
The Committee on Budgets has created a special reserve to boost activity-based management. This is something which will be returned to in the resolution.
A particular problem is management of the Structural Funds. More than half the operative programmes are still unapproved. It is important that they should be approved right away.
Finally, I wish to thank in particular the representatives of the Portuguese Presidency for their excellent work. The same goes to Commissioner Grybauskaitfor her constructive approach and initiative. I also want to thank the Chairman of the Committee on Budgets, Mr Böge, all the coordinators and all Members. My thanks also go to the office holders on the Committee on Budgets and those in my own group, who were able to produce good results in drawing up the budget under all the pressure of a tight schedule.
With these words, then, I leave the budget for Parliament to deliberate upon in its plenary session.
(Applause)
Thank you very much, Mr Virrankoski, and please forgive the misunderstanding, which may have caused you to rush your speech a little through lack of time.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, I am delighted to be taking part in your debate on the second reading of the budget for the year 2008. I have listened carefully to the first two speeches and should like to express my thanks for the words of praise on our joint work.
As usual, the budget procedure for 2008 was extremely complex and I am delighted to note your intention to fully respect, in the budget for 2008, the agreement reached between our two institutions at the budget conciliation meeting on 23 November 2007. This agreement had two different but equally important objectives: firstly, to define the framework for establishing the budget for 2008 in order to allow the European Union to function properly and its policies to be correctly implemented; secondly, to ensure the financing of Galileo, one of the most important projects undertaken by the European Union in recent years on a political, industrial and financial level. In this context, please allow me to express my great pride at the leadership role played jointly by the European Parliament and the Council, as budgetary authority, with the support of the Commission, in the overall agreement reached on the Galileo project.
On 23 November 2007 we managed to reach agreement on a Community budget consistent with such a vital project, thereby speeding up the approval of all its other legislative and technical aspects. This financing decision was undoubtedly a decisive step in launching the Galileo project towards its final orbit.
In addition, I should like to express the Council's satisfaction at the agreement that we have reached on the budget for the common foreign and security policy for 2008. This is an extremely important political priority for the European Union. Also, I believe that the budget for 2008 as a whole represents a balanced compromise between, on the one hand, the need to ensure the necessary budgetary discipline and solid financial management and, on the other hand, our duty to meet the expectations of European citizens.
Please allow me to add that this satisfactory result was only possible thanks to the synergy between the efforts of all those involved and the excellent and constructive climate which, in our opinion, characterised this whole process from the start.
As a result, I could not end my speech without taking advantage of this opportunity to personally thank the Chairman of the Committee on Budgets, Mr Reimer Böge, for both his frankness and the spirit of dialogue that he showed during the negotiations, and also the two rapporteurs, Mr Virrankoski and Mr Itälä, for their constructive interinstitutional cooperation. I also want to express my gratitude to my colleagues on the 'Budget' Council, and to all those who cooperated with them, for the firm support that they gave the Presidency. My special thanks go to Commissioner Dalia Grybauskaite who fully played her role as neutral mediator and, last but not least, I should also like to thank the staff of the three institutions who took part in these negotiations for their very valuable and professional contribution. Thank you very much to everyone.
Congratulations to everyone. I would like to remind you that during the presentation of the draft general budget 2008, the European Commission allocated the biggest share of expenditure to investments in the development of economic growth. This is an unprecedented case in European financial history, when finances allocated to the development of economic competitiveness constitute the biggest share of the budget.
This is a new, historic quality of the EU budget and it reflects the EU's political priorities - competitiveness, economic growth, cohesion and social harmony.
A significant element in negotiations on the 2008 budget was the need to make a decision on two innovative trans-European projects - the GALILEO project and the development of the European Institute of Technology.
The budget negotiations have been really complicated. However, the constructive position taken by both the European Parliament and the Commission have enabled positive results to be achieved.
I would like to thank the European Parliament and especially the budget rapporteur, Mr Virrankoski, for having considered the Commission's explanations regarding certain reserves. At first reading these reserves for appropriations were lifted. However, I would like to point out that there still are several outstanding problems that the Commission has drawn Parliament's attention to.
However, there are still some reserves that will make budget implementation more difficult and complex, and I hope that they can be lifted as early as possible.
Two reserves are a specific source of our concerns, and I would like to draw the attention of the plenary to them. One reserve reduces by EUR 17 million the preparation for staff salaries at headquarters in the policy area of external actions, and that would force the Commission to leave posts vacant and to block recruitment from the beginning of January. This means, in fact, that there would be EUR 22 million in the combined reserve on staff salaries, and I really hope that Parliament will be able to reconsider its position on this in the plenary session.
As regards the general reserve for EUR 5 million on staff salaries, the Commission is firmly committed to delivering the required study on the ABM implementation and the reports requested by Parliament on the follow-up or the screening exercise and on the implementation of Article 44 of the Interinstitutional Agreement.
However, regarding the requested action plan on the reorganisation of the coordination and support activities, I want to be very clear on behalf of the Commission. The European Parliament will be fully informed of all different steps in the follow-up to the screening exercise. On this we can give you the Commission's commitment. However, I also want to stress that the Commission cannot launch a major reorganisation exercise during the last year of this Commission and, therefore, there will be no action plan in this regard. Major organisation can only be decided by the next Commission.
The Commission is committed to implementing progressively the results of the ongoing assessment of the number of activities identified in the screening. We are moving on a step-by-step approach. We have started working on the communication activities, the delegation network, the balance and the category structure of the Commission's establishment plan. This we promised, and we will deliver.
We hope that Parliament will take into account our commitments and our capabilities to deliver in this matter and, during the vote on Thursday, will reconsider its proposals.
Member of Commission. - (LT) I would like to finish by thanking the European Parliament, especially the Chair of the Committee on Budgets, Mr Böge, and the budget rapporteur, Mr Virrankoski, as well as the Council, especially Mr Santos, for their very efficient cooperation and their constructive role. I do hope that today's discussions will prove useful and fruitful and that they will contribute to the results of the vote on the European Union's budget for 2008.
on behalf of the PPE-DE Group. - Mr President, this 2008 budget is a good result and for that I must compliment my colleagues on the Committee on Budgets, especially our chairman, Mr Böge, and our two rapporteurs, Mr Virrankoski and Mr Itälä, who I think have done an extremely good job. Like the Commissioner, I believe that this budget reflects more adequately the changing priorities of the Union today and it is more appropriate to the challenges which we face.
I welcome the fact that it represents 0.96% GNI and I am also happy to see that the funding for Frontex is much more appropriate to the challenge that this organisation faces.
There are, however, two areas of concern. My first area is Galileo and, while it is not for me to comment on the technical merit of this project, I can and I certainly must comment on the financial disciplines which I see imposed. It was of concern to me that the private sector appeared to show a very low appetite for investment in this project. It would appear to me that there is little or no provision for cost and time overruns with the project, which are almost inevitable, and it does concern me that the vision for the business model after the development phase leaves a great deal to be desired.
The second point which I want to mention is that this budget falls under the shadow of the Court of Auditors' report. I have to say that, after 13 failures, this is something which must be taken very seriously. It is something which is extremely damaging to the public perception of the European Union.
Two points are absolutely clear. I make my points here to the Presidency, the Member States and the Commission. They must give greater urgency to achieving a positive DAS because - I repeat my words - it is very, very damaging to the perception of the Union. Secondly, and on that point, I believe it is time for Parliament to be more assertive in ensuring that the terms of the Interinstitutional Agreement are met.
on behalf of the PSE group. - (FR) Mr President, Commissioner, Chairmen, ladies and gentlemen, the EU's general budget reflects the serious tendencies of economies marked by current financial prospects. There will be EUR 120 billion in payment appropriations, accounting for 0.96% of the Member States' total GNI. All this is quite modest, and a far cry from the actual needs of the political project announced by the European decision-makers in the Council, in the Commission and also here in Parliament.
We have often cited the causes of this in the House: national egoisms rocking the common boat, excessive caution by the Commission when implementing our budgetary guidelines, or the EU's general inability to come up with innovative, realistic projects. This year, once again, led by our excellent rapporteurs - including Mr Virrankoski - we had to find solutions to develop policies that we feel are essential and new pilot projects that our fellow citizens expect. This year, once again, we have witnessed the slender financial framework for the EU's international action, which does not make it any easier for us when taking up our commitments concerning Palestine and Kosovo.
This year, however, one project managed to overcome such rigidness: Galileo. I would especially like to thank Commissioner Grybauskaitė, Mr Romero, Chairman Böge and Mr Virrankoski, and all the members of the Committee on Budgets, both Members and administrators, whose firm conviction and negotiating strategy were rewarded by a financing agreement with the Council. I feel like saying: 'Luckily the Commission and Parliament were there', but I cannot neglect the role played by the Portuguese Presidency and Mr Santos, who got things moving with his know-how and his ability to listen. We should remember that after the negotiations it is Europe as a whole that has secured the financing of Galileo entirely through Community funds. With the European Technology Institute, the package totals EUR 2.7 billion, without jeopardising any EU policies.
This example of a joint political demand is a rare item in the EP's budgetary history. The Socialists interpret this as a sign of hope not only for the autonomy of the EU's satellite navigation as of 2013, but also as an indication of Parliament's ability to make use of its powers and fulfil its responsibilities in the preparation of the EU's budgetary future.
on behalf of the ALDE Group. - (DA) Mr President, Commissioner, President-in-Office of the Council, on behalf of the Group of the Alliance of Liberals and Democrats for Europe I would also like to highlight the excellent negotiation result that we can celebrate in connection with the adoption of the 2008 budget on Thursday. I congratulate my colleague Mr Virrankoski as rapporteur on the Commission's budget. He has succeeded in doing what many had thought impossible, namely to strike a compromise involving the revision of the multi-annual budget framework and the financial perspective, without us having to involve the Heads of State or Government or have a large-scale negotiation drama in late December.
The results of the negotiations that we have before us provide the billions necessary for financing the Galileo satellite navigation system without us having to reduce funding for other essential programmes. It is available agricultural money, it is money from the flexibility instrument, and it is money that would not otherwise have been used that will now be spent to ensure that the EU can go ahead with the important investment in Galileo. It will place basic infrastructure and important skills at the EU's full disposal. Extra money has also been found for Palestine and Kosovo through use of the flexibility instrument.
Overall, we have arrived at a historically good solution here. We need a more flexible EU budget, where each year we can secure funding for essential needs. This does not necessarily mean a more expensive budget, but a more rigid implementation of the rules and a focus on relevant problems. Many people have contributed to the excellent solution. Mrs Grybauskaithas guided us both prudently and with authority. Parliament has stood united and ensured that there was support for the wishes of the Commission. I would like to thank the Chair of the Committee on Budgets, Mr Böge, for his strong and capable leadership, and also the coordinators of the other groups for their excellent cooperation. Thanks are also due to Mr Itälä for his sound efforts and to the Portuguese Presidency for the work done towards achieving an excellent result. This has been a victory both for the EU and for common sense.
on behalf of the UEN Group. - (PL) Mr President, we are today discussing the draft 2008 European Union budget for the last time. It appears to correspond to our expectations, though the most heated debate has centred on its size, as is usually the case. Nonetheless, we have to operate within the agreed framework and adjust individual positions to it.
We endeavoured to take account of all the amendments, but sometimes this proved impossible, as they were mutually exclusive. I am especially pleased that discharging Europe's responsibilities as a global partner we tried to increase resources for action of this nature as much as possible. On the basis of today's address by Mr Salih Mahmoud Osman, the Sakharov Prize laureate, the world is most certainly counting on the European Union.
In this connection I should like to say that the Union for Europe of the Nations Group, on whose behalf I am speaking, will vote in favour of the draft budget tabled. I should like to thank all colleagues very much for our achievement. Everyone has commended it. Thank you again.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, for the Verts/ALE Group too, the crucial question is whether the European budget is truly geared to future needs and responds to the formidable challenges of the coming years, particularly as regards our responsibility in the field of foreign policy but also in relation to research and development, education and, of course, the struggle against climate change.
We do not believe that the budget as a whole is good enough yet to rise to these major challenges. Nevertheless, we find it gratifying that the decision in favour of Galileo has now been taken. That represents something like a bridgehead from which we can go on to change the budget and fit it more adequately for the future, and it is also a historic step for the European Union to put on track such an ambitious project in the realm of industrial policy.
I believe it is very important, particularly in the light of the Lisbon agenda, that Europe should not leave these new technological developments, this navigation system, to the United States or China but that our aim should be to play our own self-assured role in the world and in the global marketplace.
For this reason, I believe we must do even more in the coming years to engineer these changes and to find appropriate answers to global issues. I am also delighted that we have managed to reallocate resources from the Euratom programme to fund Galileo. In my opinion, spending existing money on better and less environmentally harmful technology is another step forward.
I would like to add my thanks to my fellow committee members, to Mr Böge and to the two rapporteurs for their hard work on this budget. I certainly believe it is a step in the right direction.
on behalf of the GUE/NGL Group. - (FI) Mr President, tomorrow we shall adopt the EU's budget for next year, one in which payments clearly fall below the 1% ceiling, to say nothing of the fact that it will be 1.24% of GNI. In that respect the outcome is satisfactory to those in our group who want to save their own countries' taxpayers' money. On the other hand, there are many in our group who would have liked the Commission's budget to follow the policy that Parliament adopts in the way it uses its resources, which smacks of poorer budgetary discipline. It is always trying to find new areas for expenditure, although there may be no good use for the money.
In our group there are also two attitudes to the Galileo project. Some want to see it financed out of the EU's budget; others entirely reject Galileo on account of its huge cost. It is feared that it will be poor value for what is public money. As the private companies have pulled out, Galileo's future now depends on financing by the EU. Our group takes a dim view of the militarisation of the Galileo project, which was originally meant exclusively for civil use.
We also take a dim view of the additional financing out of the EU's budget for the Union's foreign, security and defence policy. We adhere to the notion that the EU is a peace organisation and that it should not be militarised and become a superpower's agent. For that is what it will be if the Council wants to put more money into financing the Common Foreign and Security Policy. We do not want to be involved in the use of EU budget funds to prop up the political heritage of old transitional states in Africa or the illegal actions of the United States of America, which has acted as a torturer in Iraq and Afghanistan.
In view of all this, our group will vote, in a spirit of amicability, against Mr Virrankoski's budget report.
on behalf of the IND/DEM Group. - (SV) Mr President, I would like to thank and pay tribute to the rapporteurs, Mr Virrankoski and Mr Itälä. They have done a very competent and responsible job and, in so doing, have also been able to keep the budget down at a lower level than I had thought possible at the outset. But they were, of course, obliged to work within the limits imposed on them and I would point out that these limits are unreasonable.
Firstly, the revenue side is essentially a predetermined amount. About 1% of gross national income goes to the EU. But that is not how it should happen in a rational system. The right approach is first to decide what the EU has to do, then see how much it will cost, and finally collect the money for it. What should not be done is first to collect money and then wonder what it can be spent on. That is quite the wrong way to proceed, and everyone knows it. So let us change it!
Secondly, we know that at least 75% of the money spent by the EU is devoted to completely useless and harmful causes. Hence we have a huge amount of money to spend on useful projects. Roughly half is still spent in practice on the agricultural policy and a further quarter to a third on something called 'the structural funds on the structural side'. In fact the EU should not be doing any of this.
What the EU should be doing is to develop and monitor regulatory systems for the internal market and for environmental cooperation. This costs amazingly little. If we switch to this for the future, we shall be able to reduce the EU contribution and still have money left for other things that the EU should be doing. In my opinion, these include Galileo, which is now to be financed. That is a success. We should invest heavily in basic research, since that would enable us to develop fusion energy. This is the proper task of the EU. Not agents to combat forest fires, structural adjustment to globalisation and other schemes which are pure propaganda spending.
(SK) Mr President, Parliament, ladies and gentlemen, many of the common policies which receive financial support from the EU budget are not good. They neither foster the effective development of the European Union's production structures nor do they increase their competitiveness.
The agriculture sector, which receives almost 40% of the EU budget, is typical in this regard. In the context of the overall developments, the EU's common agricultural policy appears very inflexible and rigid. It has been deformed in the course of its history by various compromises based on gradual concessions, predominantly to large Member States.
Up to now, with all the reforms we have more or less preserved the inefficient redistribution of resources. We still have a situation whereby 80% of European resources are being used by 20% of companies, concentrated in the old Member States. This creates unequal conditions for the new Member States and discriminates against them.
It clearly runs contrary to the basic rules of the market to create the national envelopes on the basis of the so-called historic principle, as is being considered in connection with the wine sector reform. The EU common agricultural policy must guarantee that its tools have equivalent effect and that there is equal access to the EU budget as well as the national budgets of the Member States.
They say that budgets reflect or mirror the intended economic policies. I am afraid that through no fault of its own, the part of the European budget dealing with agriculture unfortunately offers a distorting mirror.
(ES) Mr President, Commissioner, Mr President-in-Office of the Council, rapporteurs, ladies and gentlemen, this is a fine draft budget, and we all ought to congratulate ourselves on it. Enough, however, has been said as to the content of the draft document.
I wish to state how pleased I am with two aspects: implementation of the budget and the successful conciliation procedure.
To start with implementation of the budget, I think this year we have managed to add value to the money spent from the budget, we have fulfilled our commitments more successfully and we have had good cooperation and sound exchanges of information with the European Commission. I think we can safely say for most areas of the budget that implementation has been satisfactory in 2007, and among other things this means that we can have lower reserves vis-à-vis the Commission than in previous years. This in turn entails a much smoother procedure, even in the knowledge that we are in one of the initial years of financial programming, of the new financial perspective period: this means that that implementation of the Structural Funds will be a little low, but I feel sure that it will pick up pace.
With respect to conciliation, the basis of this fine agreement, I wish once more to congratulate the European Commission on all the assistance from the Commissioner, the EP delegation and of course the Portuguese Presidency, which operated in such cohesive fashion. They have operated as a genuine team and its members even come here wearing the same ties, meaning they really do operate as a team: it is certainly thanks to them that we have been able to finance technological development and protect taxpayers through non-excessive use of payment appropriations.
We should not change this formula in the years to come, and for future budgetary conciliations we must always bear in mind that this House represents citizens and that their will is expressed through the political groups. Nor should we forget that the budget is a political act in itself.
(DE) Mr President, Commissioner, Mr President-in-Office, ladies and gentlemen, the budgetary procedure for 2008 has shown how far the European Parliament can progress in negotiations with the Council if we are determined to implement our ideas for a European policy.
From the outset we have said that, following the demise of the public-private partnership idea, Galileo would have to be financed with European funds on the basis of the Community method. Anything else would have been unacceptable to Parliament. Parliament stood its ground on that point and then pressurised the Council - or, let us be honest, forced the Council - to break new ground in voting by a majority - not unanimously, mind you - to approve the compromise with us, which includes what is termed a small revision. I say that here as a German who is grateful to the Portuguese Presidency.
As a result, we shall be able to fund Galileo and the European Institute of Technology properly until 2013. While this makes me proud of our Parliament, I am not forgetting, of course, the extremely helpful role that the Commission has played in this budgetary process. My sincere thanks go to you, Commissioner, and to all the staff of your departments. You unquestionably helped to ensure that the Council was put on the right path, not only in relation to our competition and innovation policies but also with regard to the arrangements on foreign policies. Our compromise will also provide us with enough funds for the time being to honour our European commitments in Kosovo and Palestine.
It goes without saying that Parliament has had to pay a price for this progress. In 2008 an appropriation of EUR 285 million will be made to the common foreign and security policy. While this is EUR 125 million more than the 2007 allocation, we are all well aware that heading 4 will remain chronically underfunded until the end of the period covered by the financial perspective. However delighted we in Parliament might initially be at this shift in the Council's position, we must also strongly emphasise that the Council has not only remained focused on its main aim of paying out as little as possible but has actually achieved that aim. Total planned expenditure amounts to EUR 120.3 billion, which represents only 0.96% of the combined gross national income of the Member States, whereas the financial perspective provides for 1.04%.
In 2008, then, we shall have a tight-fitting budget, although we should have preferred something more comfortable. All the more reason for a concerted effort on our part to ensure that the Commission implements the multiannual programmes swiftly and correctly, that it acts on our comments on specific budget lines in ways that match our intentions, that its initial response to our proposals for pilot projects and preparatory measures is to seek ways of implementing them, not to describe all the obstacles to their realisation. I call on all Members, including those who serve on specialised committees, to monitor the implementation of the 2008 budget systematically and critically.
Let me conclude by expressing my sincere thanks to the rapporteurs, all my fellow Members and the secretariat for their wholehearted constructive cooperation in 2007. I hope for the same parliamentary solidarity in 2008 whenever I have the task of drafting a report.
(FR) Mr President, ladies and gentlemen, first and foremost I would like to compliment and congratulate our rapporteurs and the general rapporteur, our friend Kyösti Virrankoski, and the entire EP delegation, expertly led by Mr Böge. I also congratulate the Commission and, more unusually, the Council Presidency, which dared to take up its responsibilities. Minister, if there were a European légion d'honneur, I feel you would richly deserve it.
The main concern I and many of my colleagues had in relation to the 2008 budget was ensuring full Community financing for the launch of the Galileo project, and consequently the European Technology Institute, without jeopardising the funding for programmes aimed at implementing the Lisbon Strategy. The result has been achieved: this is good news for Europe as a whole, and also good news we can explain easily and simply to our fellow citizens, who understand its scope.
If I can put on my LIBE Chairman's cap for a moment, I wish to express my satisfaction that the Commission on Budgets supported the opinion of the Committee on Civil Liberties, Justice and Home Affairs concerning the elimination of the reserves in connection with SIS II and Frontex. These are two essential instruments for the surveillance of the EU's external borders, and we must increase their operational capability. On the other hand, I request that we leave in reserve all appropriations relating to the European Return Fund until Parliament and the Council have adopted the proposal for a directive on common standards and procedures in Member States for returning illegally staying third-country nationals.
(PL) Mr President, it is hard to be optimistic regarding the 2008 budget, because it is the lowest for many years in relation to the gross national income of the Member States, in terms of both commitment appropriations and payment appropriations.
I should like to remind the House that in the financial perspective 2007-2013 the ceiling for commitment appropriations for 2008 was set at 1.08% of gross national income. It was set at 1.06% of gross national income for payment appropriations. There is therefore a significant difference between what the European Union was prepared to finance only two years ago, and what it is now prepared to finance. We cannot have more Europe for such limited funding in any of the areas to which the European Union allocates financial resources.
I welcome the fact that the conciliation procedure resulted in an agreement on financing the Galileo programme and the European Institute of Technology. I hope, too, that the European Parliament will agree that budgetary reserves may be drawn on to finance the Frontex Agency. This is particularly significant for countries such as Poland. As early as December the borders of these countries will become the external borders of the European Union in the full sense of the term.
(DE) Mr President, at the heart of a policy without any '-isms' is credibility. Credibility has a great deal to do with the purposes to which available tax revenue is put, and people can see this most clearly in the amounts spent on administrative bodies. Regrettably, this budget once again fails to indicate precisely how much is actually to be spent on administration. We have an item with EUR 6.6 billion there, but administrative expenditure is also hidden away inside many other appropriations.
Besides, whether the lifestyle of the political classes bears any relation to the living conditions of the vast majority of the population or not says something fundamental about the democratic nature of a society. We have a glaring example of a gulf between the two inside the European Union in the form of the pension scheme for officials as well as for those in this House who are in the luxury-class supplementary pension scheme. In the case of officials, the total volume of annual payments now stands at EUR 963 million, to which these officials themselves contribute no more than a third. The bill, moreover, just keeps rising. The number of pension recipients alone is set to increase by 5.5%. The inflation rate is automatically factored in. In this way Brussels is becoming increasingly remote from those it claims to represent, and that is bad for democracy.
This would be a starting point for rational budgetary reform, and it is also a call to action for you, Commissioner.
(DE) Mr President, let me begin with my warmest thanks to the two rapporteurs, Mr Itälä and Mr Virrankoski, who have done a very good job over the past few months and have produced extremely sound reports. I extend these thanks to the coordinators and staff of the political groups and also wish to express my sincere gratitude to the committee secretariat. Let me pick out the names of Anne Vitrey, Ian Vollbracht and Marie-Cécile Bernard as a way of thanking the entire team, who have worked extremely hard for all of us. I must also say that we could not have arrived at this final cumulative outcome on which we shall be voting on Thursday without the great solidarity shown by the European Parliament.
Commissioner, with your knack of seizing the right moment, as you did once again at these negotiations, you made an absolutely vital contribution to their successful outcome, for which I warmly thank you. As someone who has experienced a good few budgetary coordination processes, I wish to pay glowing tribute to the Portuguese Presidency for the way it conducted the Council's negotiations in this difficult situation. It wrote a new chapter in the history of the EU institutions in securing the final vote and consent of the Council, an achievement which we deeply and keenly appreciate.
All in all, then, we have a budget for year two of the financial perspective period with a volume of EUR 120.3 billion, corresponding to 0.96% of the Member States' aggregate gross national income, a budget that is very heavily geared to fiscal discipline.
We have a budget that safeguards the programmes which create added European value, such as the ones we have just adopted here. We have a budget that safeguards the foundations of the strategic Galileo project until 2013 in the first instance, and the secret lay in a mix of revision, flexibility and reallocation. We have a budget that provides extra resources for Frontex, thereby permitting essential responses to pressing challenges, and we have a budget that funds the common foreign and security policy, albeit only for 2008, and makes it possible to draw on the flexibility instrument for CFSP purposes.
Let me say here that we should have preferred a long-term, multiannual approach that would have shored up the chronically underfunded heading 4, 'the EU as a global partner'. That, however, is a subject to which the CFSP, Palestine and Kosovo will surely compel us to return in connection with Mrs Haug's forthcoming report on the priorities for the following budget. I commend to the House the present budget in its agreed form.
(SK) Mr President, ladies and gentlemen, allow me a brief summary in the area of 'other sections'.
The European Parliament's work on the budget has resulted in major achievements and I will mention just a few. Firstly, we reached a compromise on the overall size of the budget.
Secondly, as regards providing EU citizens with information about the work of the European Parliament and its results, we now have the tools for better cooperation and communication with citizens. It must be stressed, however, that making progress in improving Parliament's information and communication strategy, would not in itself be sufficient. If it is to be effective, the strategy requires the involvement of the Commission and of the European offices in the individual countries. It must be coordinated and its results evaluated on a regular basis. In that way we can achieve not only better access to information but also more transparency and a better use of resources.
Thirdly, ladies and gentlemen, I would like to thank you for supporting our efforts in building our knowledge management system. It will help you in your future legislative work.
Fourthly, we have achieved more flexibility for groups of visitors.
Fifthly, I believe that the measures taken to support language services will result both in higher quality services and a better use of resources.
Finally, we reached agreement on several points concerning the environment and access to employment for the disabled.
What is important for the budget for 'other sections' is to assess each institution individually. I would like to mention the Court of Auditors as an example of good practice in terms of drawing up a budget. Savings were made in some budget lines by working out the budget on the basis of real expenditure rather than index-linked calculations.
Ladies and gentlemen, I would like to thank our rapporteurs as well as all the teams from the Commission, the Council and the European Parliament. Our meetings, debates and conciliation procedures have all left me feeling very satisfied. When you feel that all those involved want to reach an agreement, it makes for a positive environment, which can only lead to good results.
(FR) Mr President, ladies and gentlemen, as you know in 2006 many of us voted for the multiannual budget for the financial perspective with a heavy heart . We were in fact fully aware that the contributions by the Member States would not be enough to take up the major challenges facing an EU comprising 27 nations and, notably, half a billion citizens. This inadequate budget, aggravated by the withdrawal of the private partners who had hitherto been stakeholders in the Galileo project, made us vulnerable to serious problems and was the source of much concern.
I am therefore glad that Parliament has been heard this time after a very long battle with the Member States in the Council. This 2008 budget is in fact a victory for Europeans and for the House, and I also wish to express my most sincere thanks to our general rapporteur and his entire team for their difficult negotiations, and also of course to Chairman Böge and the COBU Members and administrative staff.
I am pleased that after hours of intense negotiations we have secured total credits of almost EUR 120 billion, representing 0.96% of the EU's GNP. This is due in particular to use of the flexibility instrument, which will allow us to considerably increase CFSP appropriations (heading 4), with particular emphasis on Kosovo and Palestine.
Finally, as a member of the Committee on Transport and Tourism, like my colleagues I welcome the payments secured for Galileo, which is a major crucial project that will enable Europe to retain and even improve its ranking as a space power and guarantee us independence from other countries. This is a great success, not only politically but also in terms of employment, attractiveness and, notably, visibility of European integration for our fellow citizens: quite simply it is a great success for our future.
(HU) Mr President, 'And yet it moves!' Galileo Galilei allegedly said. Now, after many years of fault-finding, the Galileo programme moves yet. I would like to congratulate the rapporteur, the Commission, the Commissioner and Parliament on forcing an agreement. But why is force needed? Why did the Council not act sooner? Why is it shocked and horrified that the Union has to pay again? Why are we not glad that the Union is willing and able to implement important programmes like Galileo? Why did we need to scrape together the necessary amount from left-over money instead of everyone bearing the costs of investment as well as the profit? Why does the Council try to reduce resources for cohesion policy from one year to the next - by more than EUR 100 million this year? Why was it necessary to withhold agricultural aid for the new Member States for ten years, and to make European citizens who are aided in different ways compete with each other in the common market?
When the Austrian emperor and king of Hungary asked for help with the wars of Maria Theresa, the Hungarian nobles gave the spirited response, 'Our life and our blood!' But they added 'No oats,' in other words, we will not bear the costs. It is difficult to be successful with such behaviour. We should not regard the Union's budget as wasted money. It is an instrument through which European citizens get value for their money. Parliament, the Commission and finally the Council have worked on this. If only the thoughts and intentions had clicked sooner. Thank you for your kind attention.
- (NL) Mr President, once again we can congratulate ourselves that an agreement has been reached after so many attempts. It was a long and painful process and everyone who played a part can now look back on it with a clear conscience. The big question is whether this is the best procedure for adopting the budget. I think that it would be a good idea, once the new Treaty has been ratified, for us to look again at whether we cannot find a quicker and more effective way to do this.
We could also, for example, consider the question of whether deciding on pilot schemes and preparatory actions at this late stage is the best method or whether we should do that at an earlier stage. I think the latter. If we look at the negotiations, the major successes of this budget are the Galileo project and the European Institute for Technology.
When I read the press reports about all the negotiations, it always seems as if there is only one institution that matters and that is the Council of Ministers. Once the agreement was concluded and you read the press reports, it was always 'agreement has been reached in the Council of Ministers'. Is it not possible to get the message through to the public for once that it was not exactly like that? It was difficult to persuade the Council to adjust the multiannual budget.
In itself that is commendable: the Treaty is still new, but there was a pressing need for it. I think that we should adhere to the Treaty and to the multiannual budget, but that also applies to the Council, especially as regards the point in Article 44 on the presentation of country statements concerning sound financial management. Perhaps the Council could also give that some attention.
(PL) Mr President, in terms of both structure and size, the 2008 budget indicates that we are still at the early stages of introduction of new generation multiannual programmes linked to the financial perspective 2007-2013. One relevant example is the record low level of payments in relation to gross national income.
I am cautiously optimistic that in 2008 the beneficiaries of this budget will give the European Parliament a pleasant surprise, and simultaneously give an unpleasant one to the Finance Ministers by calling for a so-called amending budget as a result of higher implementation than currently estimated, notably concerning the Structural Funds.
Conciliation was extremely successful, and was indeed a joint success for the three participating institutions. I congratulate Mr Böge on his role as the head of Parliament's delegation. Congratulations are also due to the rapporteurs, the secretariat and others involved. As has already been mentioned in today's debate, however, the conciliation procedure generated an unpleasant impression. It felt as if rather than being actively involved in reaching the agreement and party to it, the role of Parliament's delegation was that of some kind of observer in a deal-making arrangement between certain national delegations. The latter were particularly interested in the method of financing and even more so in the public procurement contracts related to the Galileo programme.
This unpleasant impression was subsequently reflected in media comments on the event. It should be remembered that the main purpose of the latter was budget conciliation. It was more than simply a meeting between the Finance Ministers of interested countries. On behalf of the European Parliament, I hereby undertake that we will draw conclusions from this experience for future meetings of this nature in 2008.
(DE) Mr President, Commissioner, Mr President-in-Office, allow me to begin by paying a compliment to the President of the Council. I believe you have greatly adorned this Chamber with your Portuguese Presidency ties, and you have generated an esprit de corps in the Council that we should never have thought possible.
From the perspective of budgetary control, there are two points on which we wish to lay particular emphasis for this coming financial year. The first point, to which the Commissioner has already referred, is the continuation of the screening exercise focusing on the staff establishment in the realms of coordination and administrative support. We know that the Commission itself has doubts as to whether it actually needs to have 1 700 employees assigned to communication or 3 500 to document management or 1 700 in the personnel directorate. All of these together amount to almost a third of the staff in the support and coordination services. We seek to ensure that the administration is not concerned with itself but that its workforce contains employees who can implement the political priorities of the Commission as well as those of Parliament.
For this reason we continue to call on the Commission to shed further light on these areas of activity in an action plan. This issue must remain on the agenda, and it will remain on the agenda, with or without the reserve, with or without paragraph 11 of our resolution and even with or without the fulfilment of prior conditions. I urge you very strongly to continue to pursue this matter. You have commented on it; I have heard those comments, and I shall judge you by them. I believe that this Commission certainly can draw up an action plan, for this particular Commission is in a position to do so. Its successors, however, will not be. This is why I believe it is important for you to fulfil this prior condition, to carry out the appropriate preliminary work. I myself am very interested in this matter and am always willing to discuss it with you.
The second point to which we attach importance concerns national management declarations for funds that are subject to shared management. Mr President-in-Office, during our conciliation procedure you made certain statements in which you indicated to us that you would deal with this matter. So far you have not said precisely how you intend to set about this task. Our call for action on this issue also extends to the Slovenian Presidency. We strongly urge the Commission to use the relevant guidelines to establish the conditions in which we can initiate talks with the Member States in the first place. Without recourse to these guidelines and without corresponding activities on the part of the Member States, it will be difficult to take any action.
(RO) Mr. President, the European Union budget for the year 2008 is a pragmatic one, of results, guided by the current development priorities of the European Union. All through the budgetary procedure, the European Parliament used its prerogative of control over the other institutions for promoting the main objectives of the Lisbon Strategy, economic competitiveness and employment.
The Parliament transferred funds designated to the Commission to reserve, due to deficiencies in the approval system for operational programmes, because exceeding of deadlines means money lost by the European citizen. The same thing happens in the case of delays in recruiting personnel from the new Member States, which has generated important costs and affected the activity of the European institutions.
Thus, I consider it is very important that, after the Lisbon Treaty comes into force, the competence of the Parliament will significantly increase, co-decision will become a general rule and the veto of the Parliament in adopting the budget will be extended to agriculture as well.
The solutions found for financing the great technological projects of the European Union, namely Galileo and the European Institute of Technology, result in significant assistance for research and development. Nevertheless, we have to make sure that the European assistance will be distributed uniformly and will not deepen the already existing technological and informational development gaps between the Member States. Although it is a technical solution for financing these programmes, the use of the agriculture margin should not become a rule. Agriculture should not be a field whose fate is decided beforehand and whose funds are systematically deviated. I am very glad about the support you provided for increasing the amounts designated for the European programme for financing the school milk scheme and expanding it to other products as well.
Last but not least, I consider the increasing involvement of the European Union in the educational field, in general, and the expansion of scholarship and continuous training programmes, in particular, to be very important. For this reason, I thank you for supporting the amendment regarding the significant increase of the budget in this field for the next year.
(EL) Mr President, this year's budget is resounding proof that the Community method works. This year we have demonstrated the added value that the European Union can provide in resolving complex problems where the original plans failed.
This is borne out not only by the spectacular success of Galileo, but also by the way in which we were able to provide Frontex with new, necessary funding to meet new challenges; and by the pilot schemes, and the European Institute of Technology. Simply put, the European Union shows that it can provide Community solutions to large-scale, complex problems where others have failed.
This is the first positive message. However, there is another, negative message connected with the broader trend of the budget figures: the fact that this year we are spending, for next year, 0.95% of the Community GDP does not strike me as good news. I have heard that some fellow Members regard it as a success. For me it is not. It proves that we are spending as much now, with 27 Member States, as we were when there were 15. Budgets at this level do not represent the scale of ambition of the European enterprise. Building on this year's success, we should start preparing the future allocations in good time, and I am glad that discussion of this has already begun.
Let me end on a personal note: on Thursday when we vote on the budget, it will be a year since Loyola de Palacio - the architect of this great European project - passed away. A great European, a great woman, a woman who initiated this process, the successful conclusion of which we shall be voting through on Thursday. I believe that for a politician who speaks through her work, there can be no better memorial.
- (MT) Thank you, Mr President. One of the points on which Parliament and the Council are agreed is to substantially increase the Frontex agency's budget - in fact this has been doubled. I would like to state that between this budget's first reading and its second reading, at which it will be approved this week, Parliament's Committee on Civil Liberties, Justice and Home Affairs had an intensive session with the Head of the Frontex agency, in which we spoke and were given a detailed presentation about the agency's work programme for the coming year. This presentation, Mr President, convinced us that we are doing the right thing in increasing this agency's budget and that with more means at its disposal throughout the coming year, the agency will be more effective than it has been so far. The Head of the agency also supplied us with the details of several new missions to be carried out in the course of next year on the external borders of the Union - land-, air- as well as sea-based missions. As regards sea-based missions, it gives us great satisfaction to see that Frontex's activity will increase substantially on maritime borders, especially in the centre of the Mediterranean, but also in the Eastern Mediterranean, where we have recently seen problems increase substantially. Meanwhile, missions will also continue near the Canary Islands. Mr President, I am in no doubt that the citizens of the countries affected will welcome Frontex's more effective presence to help them meet the influx of migrants, which, as we all know, is a main preoccupation for citizens of these countries. They will therefore appreciate the decisions we have taken as regards budget. Moreover, I have no doubt that with this budget we are going to send a clear message to the organised crime network that is benefiting from the trafficking of migrants, a message that their activity will not be tolerated. Thank you.
President-in-Office of the Council. - (PT) Mr President, I have listened very carefully to the Members' speeches and I must say to you that, while I indicated at the beginning my delight at the success achieved, I now have all the more reason to feel extremely satisfied, both on my own behalf and on behalf of the Council, at the results that we have all managed to achieve together.
Please allow me to add that not only do these results allow us to feel satisfied, but they also give prestige to our institutions: Parliament, the Council and the European Commission. In the eyes of European citizens, we have demonstrated a common will and a common ambition to continue building the European Union, now with 27 Member States, as an area of peace, democracy, freedom, justice and also prosperity. I must take advantage of this occasion to express my great hopes, not only for the correct implementation of the budget to be adopted, but also for the correct implementation of the projects which were covered by these negotiations. Many thanks to everyone for their generous words addressed to the Council. Thank you very much, Mr President.
The debate is closed.
The vote will take place on Thursday.
Written statements (Article 142)
in writing. - (FI) We should congratulate Parliament's rapporteurs on their successful budget: Mr Virrankoski for the Commission's budget and Mr Itälä for Parliament's budget and that of the other institutions.
The outcome is an historic one. The Structural Funds and Cohesion Fund for the first time now receive the largest slice of the budget. This reflects the changes in the Commission's priorities. The size of the budget has long been known: just under 1% of GNI, which means around EUR 120.3 billion for 2008.
The budget also looks to the future, with the result that EUR 3.4 billion will go on the Galileo satellite radio navigation system, and EUR 309 million on the European Institute of Technology (EIT). There was also further investment in the Common Foreign and Security Policy. This is immensely important for strengthening our credible international role.
As regards Parliament, Mr Itälä has highlighted the importance of budgetary discipline and that of the responsible use of public funds.
I therefore consider the new budget to be excellent.